                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 ESTATE OF WILFRED C. CLEMENTS,
                                           HONORABLE JEROME B. SIMANDLE
                   Plaintiff,

      v.                                           Civil Action
                                              No. 18-0843 (JBS-AMD)
 APEX ASSET MANAGEMENT, LLC,

                   Defendant.                        OPINION



APPEARANCES:

Thomas Patrick Kelly, III, Esq.
KELLY LAW OFFICES, LCC
3000 Atrium Way, Suite 291
Mount Laurel, NJ 08054
     Attorney for Plaintiffs

Andrew Michael Schwartz, Esq.
Lawrence J. Bartel, III, Esq.
MARSHALL, DENNEHEY, WARNER, COLEMAN & GOGGIN
2000 Market Street, Suite 2300
Philadelphia, PA 19103
     Attorney for Defendant

SIMANDLE, District Judge:

I. INTRODUCTION

     In this action, Plaintiff Estate of Wilfred C. Clements

(hereinafter    “Plaintiff”)     alleges    that   Defendant   Apex   Asset

Management, LLC (hereinafter “Defendant”) violated the Fair Debt

Collection     Practices   Act    (hereinafter     “FDCPA”),   15     U.S.C.

§ 1692f(8), in its efforts to collect an outstanding debt against
Plaintiff. [Docket Item 4-1, 1.] Plaintiff alleges it received

Defendant’s debt collection letter in an envelope that permitted

Plaintiff’s account number and another five-digit number to show

through the envelope’s glassine window, thus failing to protect

Plaintiff’s financial privacy with regard to symbols of debt

collection       activity,   on   envelopes.     In   the   present    motion,

Plaintiff seeks summary judgment. [Docket Item 4.] For the reasons

stated herein, Plaintiff’s motion will be denied, and Plaintiff

will be directed to show cause under Rule 56(f)(1), FED. R. CIV.

P.,    why   summary   judgment   should   not   be   entered   in    favor   of

Defendant.

II.     BACKGROUND

      A. Facts

        Defendant operates as a debt collector within the meaning of

15 U.S.C. § 1692(a)(6) [Docket Items 4-2, ¶ 2; 6-2, ¶ 2] and

contracts with a third-party vendor to mail its collection letters.

[Docket Item 6-3, ¶ 3.] Defendant drafted a collection letter to

collect Plaintiff’s outstanding debt. [Docket Item 4-2, ¶ 3; 6-2,

¶ 3.] Defendant’s mail vendor created, printed, folded, inserted

Plaintiff’s letter into a glassine-windowed envelope [Docket Item

4-2, ¶ 4; 6-2, ¶ 4], and mailed Plaintiff the collection letter on

May 10, 2017. [Docket Item 6-2, ¶ 3.] Plaintiff claims that a

fivedigit number and a twenty-three-digit number, the latter

containing the Plaintiff’s entire account number, were visible


                                      2
through   the   glassine   window   of   the   envelope   in   which   the

correspondence was mailed. [Docket Item 4-2, ¶¶ 5-6.] Plaintiff

says it relies on a copy of the envelope and letter located in

“Exhibit C” [id.]; however, the exhibit was not provided. Exhibit

C has no content, so no example of the envelope and letter is in

evidence. Defendant argues that the twenty-three-digit number,

containing Plaintiff’s account number, could not have been visible

through the glassine window of the sealed envelope. [Docket Item

6-2, ¶ 4.] Additionally, Defendant admits only that the five-digit

number was visible through the glassine window but argues it did

not contain any of the Plaintiff’s personal or private account

information. [Docket Item 6, 2.]

   B. Procedural History

     On May 11, 2018, Plaintiff filed a complaint in the Superior

Court of New Jersey, Law Division, alleging Defendant violated the

FDCPA, 15 U.S.C § 1692f(8). [Docket Item 1.] Defendant timely

removed the case to the U.S. District Court for the District of

New Jersey [Docket Item 1] and timely filed an answer. [Docket

Item 3.] Plaintiff thereafter filed the present motion for summary

judgment [Docket Item 4] and Defendant subsequently filed a Brief

in Opposition to Plaintiff’s motion. [Docket Item 6.] Plaintiff

did not file a reply brief, and did not supply the alleged envelope

or letter that was missing from its moving papers.

III. STANDARD OF REVIEW


                                    3
      At summary judgment, the moving party bears the initial burden

of demonstrating that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law. FED. R. CIV. P. 56(a); accord Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986).

      A party assertion that a fact cannot beor, alternatively,

isgenuinely disputed must be supported either by citing to

"particular      parts    of     materials    in    the     record,    including

depositions,      documents,       electronically         stored   information,

affidavits or declarations, stipulations (including those made for

the   purposes   of     the    motions   only),    admissions,     interrogatory

answers, or other materials," or by "showing that the materials

cited do not establish the absence or presence of a genuine

dispute,   or    that    an    adverse   party    cannot   produce    admissible

evidence to support the fact." FED. R. CIV. P. 56(c)(1)(A),(B).

      Once a properly supported motion for summary judgment is made,

the burden shifts to the non-moving party, here the defendant, who

must set forth specific facts showing that there is a genuine issue

for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250

(1986). In reviewing a motion for summary judgment, the court is

required to examine the evidence in the light most favorable to

the nonmoving party, here the Defendant, and extend all reasonable

inferences in that party's favor. Scott v. Harris, 550 U.S. 372,




                                         4
378 (2007); Halsey v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

      A factual dispute is material when it “might affect the

outcome of the suit under the governing law,” and genuine when

“the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson, 477 U.S. at 248. The nonmoving

party “need not match, item for item, each piece of evidence

proffered by the movant,” but must simply present more than a “mere

scintilla” of evidence on which a jury could reasonably find for

the non-moving party. Boyle v. Cty. of Allegheny Pennsylvania, 139

F.3d 386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at 252).

IV.   DISCUSSION

  A. The FDCPA

      Congress     enacted    the   FDCPA    “to    eliminate     abusive   debt

collection practices, to ensure that debt collectors who abstain

from such practices are not competitively disadvantaged, and to

promote consistent state action to protect consumers.” Jerman v.

Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573, 577

(2010)   (citing    15   U.S.C.     § 1692(e)).     The   FDCPA    is   remedial

legislation and “must be broadly construed in order to give full

effect to these purposes.” Douglass v. Convergent Outsourcing, 765

F.3d 299, 302 (quoting Caprio v. Healthcare Revenue Recovery Grp.,

LLC, 709 F.3d 142, 148 (3d Cir. 2013)).

      In enacting the FDCPA, Congress recognized that abusive debt

collection   practices       lead   to   personal    bankruptcies,      marital


                                         5
instability, the loss of jobs, and, potentially relevant in this

instance, “invasions of individual privacy.” Douglass, 765 F.3d at

302 (quoting 15 U.S.C. § 1692(a)). The Third Circuit has stated

that a “core concern” of the FDCPA is “the invasion of privacy”

and recognized that privacy interests include an individual's

“status as a debtor” and “financial predicament.” Id. at 303.

        Here, the provision of the FDCPA at issue is Section 1692f,

which     prohibits    a   debt   collector   from    using   “unfair    or

unconscionable means” to collect a debt. Id. at 302 (citing 15

U.S.C. § 1692f). The statute lays out a nonexclusive list of

conduct that qualifies as unfair or unconscionable. 15 U.S.C.

§ 1692f. Subparagraph 8, relevant here, prohibits a debt collector

from:

        [u]sing any language or symbol, other than the debt
        collector's address, on any envelope when communicating
        with a consumer by use of the mails or by telegram,
        except that a debt collector may use his business name
        if such name does not indicate that he is in the debt
        collection business.

15 U.S.C § 1692f(8). In this case, the only issue is whether

Defendant violated Section 1692f(8) of the FDCPA. [Docket Items 4-

2, ¶ 1-3,6; 6-2, ¶ 1-3, 6.]

        “In statutory interpretation, we begin with the text.” Allen

ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 367 (3d Cir.

2011).    “If   the   statute's   plain   language   is   unambiguous   and

expresses [Congress's] intent with sufficient precision, we need



                                     6
not look further.” Allen, 629 F.3d at 367. “But if the literal

application of a statute will produce a result demonstrably at

odds with the intentions of its drafters, then we are obligated to

construe statutes sensibly and avoid constructions which yield

absurd or unjust results.” Douglass, 765 F.3d at 302 (internal

quotations omitted). “Where the plain meaning of a statute would

lead to an absurd result, we presume ‘the legislature intended

exceptions to its language [that] would avoid results of this

character.’” Id. (quoting Gov't of Virgin Islands v. Berry, 604

F.2d 221, 225 (3d Cir. 1979)).

     The United States Court of Appeals for the Third Circuit

interpreted and applied Section 1692f(8) in Douglass v. Convergent

Outsourcing, 765 F.3d 299 (3d Cir. 2014). In Douglass, the Third

Circuit analyzed whether a debtor’s account number printed on the

outside of an envelope violated Section 1692f(8). Id. at 302. The

Circuit determined that it did violate the FDCPA because the

account number was “a piece of information capable of identifying

[the plaintiff] as a debtor” and “its disclosure has the potential

to cause harm to a consumer that the FDCPA was enacted to address.”

Id. at 306.

     The   Court   in   Douglass   noted,   “[t]hough   several   courts,

including the Courts of Appeals for the Fifth and Eighth Circuits,

have interpreted Section 1692f(8) to permit an exception for

certain benign or innocuous markings, they did so in the context


                                    7
of envelope markings that did not have the potential to cause

invasions of privacy.” Id. at 304. The defendant moved for summary

judgment   “contending      the   account   number   qualified   as   ‘benign

language’ that [Section] 1692f(8) was not meant to prohibit.” Id.

The defendant argued that the Court must adopt the benign language

exception because the literal interpretation of Section 1692f(8)

creates    an   absurdity    that   makes    sending   collection     letters

impossiblethe envelope could not display the name and address of

the recipient. Id.

     The Third Circuit disagreed with the defendant because the

plaintiff’s account number was not benign as it was a core piece

of information pertaining to the plaintiff’s status as a debtor.

Id. at 303, 306. Therefore, the Third Circuit declined to decide

whether a benign language exception exists under Section 1692f(8)

because the disclosure of the plaintiff’s account number was not

benign. Id. at 306.

     However, the Eastern District of Pennsylvania applied the

benign language exception to language and symbols that did not

disclose private information. See Anenkova v. Van Ru Credit Corp.,

201 F. Supp. 3d 631 (E.D. Pa. 2016) (holding a visible barcode

created by and for a third-party mail vendor was benign and did

not violate the FDCPA); Waldron v. Prof'l Med. Mgmt., No. CIV. 12-

1863, 2013 WL 978933 (E.D. Pa. Mar. 13, 2013) (holding that a




                                      8
visible QR code, used to efficiently process return mail, was

benign and did not violate the FDCPA).

  B. The Five-Digit Number

     Plaintiff   and    Defendant   agree   that   a   five-digit   number

(“00155”) was visible through the glassine window of the envelope.

[Docket Item 6-2, ¶ 5.] However, Defendant asserts that its

thirdparty   mailing   vendor   randomly   generated     the   five-digit

number for mailing purposes and that the number did not reveal the

decedent’s personal or financial information. [Docket Item 6, 9.]

Congress created the FDCPA to protect consumers from abusive debt

collection practices and the invasion of their privacy. Douglass,

765 F.3d at 302. The placement of innocuous symbols or digits on

a collection envelope is not an evil Congress intended to prevent.

Unlike the visible account number in Douglass, a randomlygenerated

five-digit number for mailing purposes visible on the envelope

does not implicate the privacy concerns embedded in the FDCPA as

a matter of law.

     Plaintiff failed to present any evidence that the number

revealed the decedent’s private information. Rather, Plaintiff

merely stated that the Third Circuit declined to expressly adopt

the benign language exception. [Docket Item 4-1, 2.] Without

sufficient evidence to demonstrate that the fivedigit number

implicated the privacy concerns that Congress intended to protect,




                                    9
Plaintiff failed to state a claim upon which relief is granted

under the FDCPA. The five-digit number falls under the benign

language exception and did not violate Section 1692f(8) of the

FDCPA. Therefore, Plaintiff’s motion for summary judgment will be

denied as to the five-digit visible number.

  C. The Twenty-Three-Digit Number

        Defendant   argues   that   the   twenty-three-digit     number

containing Plaintiff’s account number and located on the bottom

left of the letter could not have been visible through the glassine

window of the sealed envelope. [Docket Item 6, 5.] Defendant’s

owner     and   corporate    representative   submitted   a    detailed

description and example of how Defendant’s mail vendor folds and

inserts each collection letter into envelopes. [Docket Item 6-1.]

He indicated that it would be physically impossible to see the

twentythreedigit number through the glassine window unless the

letter shifted up by 7/16 inch. [Id. at ¶ 12.] However, there was

only 3/16 inch of space within the envelope for the letter to move.

[Id. at. ¶ 9.] Therefore, the only way the twenty-three-digit

number could be seen through the glassine window would be by

manipulating and pulling the letter outside the four corners of

the envelope. [Docket Item 6, 7.] Additionally, Defendant provided

over twenty copies of its previously mailed debt collection letters

that do not reveal account numbers to one looking at the envelope.

[Id. at 10-35.]


                                    10
     The Court acknowledges that Defendant provided ample evidence

of its typical mailing practices and procedures to demonstrate to

a reasonable fact finder that the account number was not visible.

[Docket Items 6; 6-1.] This suffices to defeat Plaintiff’s summary

judgment motion concerning the twenty-three-digit number.

     FED R. CIV. P. 56(a) provides, “[t]he court shall grant summary

judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). Additionally, FED. R. CIV. P.

56(c)(1)(A), states,

     [a] party asserting that a fact cannot be . . . genuinely
     disputed must support the assertion by: (A) citing to
     particular parts of materials in the record, including
     depositions,     documents,     electronically     stored
     information, affidavits or declarations, stipulations
     (including those made for purposes of the motion only),
     admissions, interrogatory answers, or other materials.”

FED. R. CIV. P. 56(c)(1)(A).

     Plaintiff failed to provide sufficient evidence to support

its assertion that the account number was “visible through the

outside of the glassine window.” [Docket Item 4-2, ¶ 5.] Plaintiff

solely relies on a copy of the envelope and letter located in

“Exhibit C” [Docket Item 4-2, ¶¶ 5-6]; however, as Defendant duly

pointed out, Plaintiff did not provide the exhibit. [Docket Item

6, 7.] Plaintiff did not thereafter submit the envelope itself,

eye-witness   testimony   about   the   envelope,   previously   mailed

envelopes that displayed debtor account numbers, and/or a reply to


                                  11
Defendant’s declaration that “Exhibit C” is “nonexistent.” [Docket

Item 6, 7.] Without sufficient evidence to support the alleged

material fact that the account number was visible through the

glassine window of the envelope, Plaintiff failed to adduce even

a prima facie case from which a violation of § 1692f(8) could be

found. Therefore, Plaintiff’s motion for summary judgment will be

denied.

  D. Notice of Contemplation    of   Summary   Judgment   Against   the
     Moving Plaintiff

     It appears beyond dispute, upon the facts submitted in the

record of this summary judgment motion, that, as a matter of law,

Plaintiff will be unable to prove that the twenty-three-digit

account number was visible through the glassine window, such that

Defendant Apex Asset Management may be entitled to judgment in its

favor. Plaintiff’s failure to provide any evidence to support that

the five-digit number implicated privacy concerns and that the

twenty-three-digit number was visible through the glassine window

of the envelope leads this Court to consider FED. R. CIV. P. 56(f).

Rule 56(f) provides: “[a]fter giving notice and a reasonable time

to respond, the court may: (1) grant summary judgment for the

nonmovant.” FED. R. CIV. P. 56(f)(1).

     The Court will therefore give notice to Plaintiff Estate of

Wilfred C. Clements that it is contemplating entering summary

judgment in favor of the nonmovant Defendant Apex Asset Management.



                                12
Plaintiff   will   have      fourteen    (14)      days    from   the   date   the

accompanying    Order   is    entered        to   file    any   opposition,1   and

Defendant will have seven (7) days thereafter to reply.

V. CONCLUSION

     For the reasons stated above, the Court will deny Plaintiff’s

motion for summary judgment. Plaintiff will have fourteen (14)

days to show cause why summary judgment should not be entered in

favor of Defendant, Apex Asset Management, pursuant to FED. R. CIV.

P. 56(f)(1), no cause for action, as provided in part IV.D above.

     An accompanying Order will be entered.



March 25, 2019                                s/ Jerome B. Simandle
Date                                          JEROME B. SIMANDLE
                                              U.S. District Judge




1 Alternatively, if Plaintiff chooses to dismiss its case, it
should submit a stipulation of dismissal and need not file
opposition.

                                        13
